          Case 1:21-cv-03027-LGS Document 16 Filed 05/18/21 Page 1 of 3


                                                           The Chrysler Building
                                                           405 Lexington Avenue, NY, NY 10174-1299
                                                           Tel: 212.554.7800 Fax: 212.554.7700
                                                           www.mosessinger.com


                                                            May 18, 2021
VIA ECF

The Honorable Lorna Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007


       Re:     Actava TV, Inc. v. Matvil Corporation d/b/a/ eTVnet (1:21-cv-03027) (LGS)

Dear Judge Schofield:

      We are counsel for Plaintiff Actava TV, Inc. (“Actava”) herein. We write in response to
Defendant Matvil Corporation d/b/a eTVnet’s (“Matvil”) letter of May 10, 2021, requesting a
complete stay of this action pending the final determination of a separate action between Actava
and unrelated third parties. The two actions are completely separate. They involve different
defendants, different claims, and different damages. There are no grounds to indefinitely
postpone the progress of the instant action. Therefore, Matvil’s request should be denied.

        First and foremost, Matvil misrepresents that the instant action is a “related case” vis-à-
vis a previously filed suit between Actava and unrelated third parties not named herein (which
Matvil has referred to as the “First-Filed Action”). Matvil’s position is meritless, as the judge
presiding over the First-Filed Action, Judge Carter, declined to add the instant action to his docket
as a related suit. See ECF No. 7. Judge Carter has presided over the First-Filed Action for more
than two years. He already determined that the cases are not sufficiently related to warrant being
handled concurrently by the same Judge, and he denied a motion to consolidate the cases. See
Case No. 1:18-cv-06626, ECF No. 316. Thus, there is no reason to stay the instant action pending
the final determination of the First-Filed Action.

         Matvil also materially misrepresents the potential overlap in issues between the instant
action and the First-Filed Action. In this case, Actava is suing Matvil for breaching the Referral
Agreement between Actava and Matvil and is seeking damages in the form of a contractual
cancellation fee and payment for services rendered. In the First-Filed Action, Actava asserts four
causes of action against seven defendants who are not parties to this case: Joint Stock Company
‘Channel One Russia Worldwide’ (“Channel One Russia”), various other Russian channels, and
Kartina Digital GmbH, one of Actava’s competitors who secretly funded and coordinated a
campaign of baseless failed litigation against Actava. See id., ECF No. 147 at pp. 22-25. The
adjudication of Actava’s disputes with Channel One Russia, the other channels, and Kartina in
the First-Filed Action will not resolve any part of this action. There, Actava seeks damages in the
form of lost profits from harm caused by Defendants’ malicious prosecution and tortious
interference with prospective economic advantage. Here, Actava seeks a cancellation fee under
the Actava’s Referral Agreement with Matvil, and damages from Matvil’s unjust enrichment. Also,
in the First-Filed Action, Actava’s claim for tortious interference with economic advantage does
not require Actava to prove that Matvil breached the Referral Agreement. Matvil confuses a claim
for tortious interference with prospective economic advantage with a claim for tortious interference


                                                 1
           Case 1:21-cv-03027-LGS Document 16 Filed 05/18/21 Page 2 of 3




Hon. Lorna Schofield
May 18, 2021

with contractual relations, which Actava does not assert. See, e.g., Global Packaging Svcs. v.
Global Printing, 248 F. Supp. 3d 487, 494-95 (S.D.N.Y. 2017) (breach is not an element of a claim
for tortious interference with prospective economic advantage).1

        This is not “duplicative” litigation. The case Matvil cites for its duplicative litigation
argument, Howard v. Klynveld Peat Marwick Goerdeler, 977 F. Supp. 654 (S.D.N.Y. 1997), is
readily distinguishable. In Howard, the defendants in a later-filed action represented the same
interests as defendants in an earlier-filed action, and the uniformity of interests was obvious, as
the defendants were all partners in the same accounting firm which was the counterparty to the
contract at issue in both cases. See also Broidy v. Glob. Risk Advisors LLC, 2021 WL 1225949,
at *8 (S.D.N.Y. Mar. 31, 2021). Similarly, in Regions Bank v. Weider and Mastroianni, PC, 170
F. Supp. 2d 436 (S.D.N.Y. 2001), another case relied on by Matvil, the court stayed a second-
filed action because a prior lawsuit asserted the exact same rights. Here, Actava asserts different
rights through different claims against different parties in different lawsuits.

        Even if Matvil’s assertions about the supposed overlap of claims and damages were
accurate, the cases Matvil cites do not support its motion. On the contrary, those cases limit the
circumstances in which this Court may stay a case while another is pending. In Landis v. North
Am. Co., 299 U.S. 248 (1936), the Supreme Court recognized a court’s inherent power to grant a
stay, but acknowledged the risks involved in depriving a party of access to justice and therefore
required courts to proceed with caution. Indeed, if there is even a fair possibility that a stay will
cause damage to the non-moving party, as there is here, then the moving party must make out a
clear case of hardship or inequity in being required to go forward. Id. at 255. Matvil’s letter does
not even attempt to demonstrate any prejudice to Matvil.

        Matvil also cites Colorado River, which concerns parallel state and federal cases, rather
than a stay such as the one Matvil seeks. The criteria for staying a civil action in this district are
stated in Volmar Distributors, Inc. v. New York Post Co., Inc., 152 F.R.D. 36, 39 (S.D.N.Y. 1993)
(courts consider the following factors: “(1) the private interests of the plaintiffs in proceeding
expeditiously with the civil litigation as balanced against the prejudice to the plaintiffs if delayed;
(2) the private interests of and burden on the defendants; (3) the interests of the courts; (4) the
interests of persons not parties to the civil litigation; and (5) the public interest.”). Those factors
favor Actava’s right to pursue this case normally, and militate against a lengthy indefinite stay with
no prospect that the First-Filed Action will somehow resolve this case.




1 Matvil also cites the inapposite case of Catskill Mountains Chapter of Trout Unlimited, Inc. v. U.S.
Environmental Protection Agency, 630 F. Supp. 2d 295 (S.D.N.Y. 2012), for the proposition that courts may
grant a stay pending the outcome of another case, even if that outcome is not controlling. But Catskill held
that such a stay is appropriate only where the other outcome would “guide the Court . . . on the key issues
in this litigation.” Id. at 305 (internal citation omitted). Here, Matvil’s contractual liability is completely
independent of the liability of Channel One Russia, the other channels, and Kartina in the First-Filed Action.
See also, e.g., Xchange Telecom Corp. v. Sprint Spectrum L.P., 2015 WL 6829049, at *4 (N.D.N.Y. Nov.
6, 2015).



                                                      2
          Case 1:21-cv-03027-LGS Document 16 Filed 05/18/21 Page 3 of 3




Hon. Lorna Schofield
May 18, 2021

        The “first-filed” rule on which Matvil relies does not apply because there is no overlap
between the party defendants, the claims, the facts supporting the claims, or the damages
sought in each action. See Sunwealth Glob. HK Ltd. v. Pinder Intl., Inc., 2021 WL 1145245,
at *10 (S.D.N.Y. Mar. 23, 2021) (the rule applies where there are competing lawsuits). Even
if the first-filed rule did apply, a stay will be denied upon a “showing of a balance of
convenience in favor of the second action or . . . [if] there are special circumstances which
justify giving priority to the second.” Fleet Capital Corp. v. Mullins, 2004 WL 548240, at *4
(S.D.N.Y. Mar. 18, 2004) (internal quotation omitted); Tucker Anthony, Inc. v. Bankers Trust
Co., 1994 WL 9683, at *9 (S.D.N.Y. Jan. 10, 1994) (“[T]he first-filed rule is not to be applied
in a mechanical way, disregarding other considerations.”) There is no reason to stay this
case, as the conclusions in the First-Filed Action will not require any particular conclusion in
this case. It would manifestly prejudice Actava to not be able to conduct discovery on its claim
against Matvil for its termination of its Referral Agreement with Actava, whether or not the
defendants in the First-Filed Action caused that termination, as Actava alleges.

        The delay on jury trials made necessary by the global COVID-19 pandemic cannot be
ignored. Actava requested a jury trial in the First-Filed Action, as did the Defendants therein
concerning their counterclaims. Civil jury trials in the federal courts have been on hold for over a
year now, creating a significant backlog and logistical delay in scheduling all the waiting cases.
Actava is entitled to proceed with discovery in this action without having to potentially wait years
for the conclusion of a jury trial in the First-Filed Action. See Fed. R. Civ. P. 1 (the Rules “shall
be construed and administered to secure the just, speedy, and inexpensive determination of every
action”).

         By seeking a stay, Matvil is simply trying to evade discovery, as it has for years. In the
First-Filed Action, Actava sought certain Matvil financial information to help quantify its claims
against the defendants in that case. Matvil refused to cooperate, requiring Actava to obtain Letters
Rogatory to obtain discovery from Matvil in Canada. Despite Matvil’s delay and obstruction,
Actava successfully obtained certain documents from Matvil and commenced its deposition.
Matvil obstructed questioning, however, on the grounds that this separate action was pending.
Having used the existence of this action to circumscribe its discovery obligations in the First-Filed
Action, Matvil is now attempting to “bootstrap” the mere existence of the First-Filed Action to delay
the progress of this action altogether. The Court should reject Matvil’s position. Actava is entitled
to pursue Matvil for materially breaching the Referral Agreement as described in the Complaint.


                                                      Respectfully submitted,
                                                      /s/ Toby Butterfield____
                                                      Toby Butterfield
   CC:         Counsel of Record (via ECF)




                                                 3
